DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 1/8/21.
2.	The present application is being examined under the pre-AIA  first to invent provisions.
3.	Claims 22-23, 25-30, 32-38, 41, 43-56 are currently pending.
4.	Claims 22, 25, 28, 30, 33, 36-37, 44 and 48 -50 are amended. 
5.	Claims 23, 26-27, 29, 32, 34-35, 38, 41, 43, 45-47 and 51-54 are previously presented.
6. 	Claims 55-56 are new.

Response to Arguments
                                           Response: 35 U.S.C.  § 103
7.    Examiner Response:
The examiner also notes that claim 24 was mistakenly not rejected in the previous office action.  However, the applicant’s arguments on page 9 with respect to the limitation of claim 1 that states “and receives an ECG synchronization input” have been considered but are moot because the arguments do not apply to the current rejection.

8.    Applicants argue:
“The rejection of independent claim 22 under 35 U.S.C. 103 is traversed notwithstanding the current amendments because the art of record does not disclose, among other things, “wherein the lesion information input comprises a lesion length input, a lesion width input, or a lesion depth input ... receive an ECG synchronization input..The rejection of independent claim 33 under 35 U.S.C. 103 is traversed notwithstanding the current amendments because the art of record does not disclose, among other things, “.. .wherein the lesion dimensional input comprises 
Specifically, in reference to Fig. 4 (reproduced below) of Skwarek the specification merely states: “Menu screen 31 may also include other information or parameters that can be accessed by the user. For example, menu screen 31 may allow the user to adjust limits on lesion size, ablation time, ablation power, fluid flow, or any other therapy parameter.” See paragraph [0060], However, as seen in Fig. 4, nothing in Skwarek actually supports receiving a lesion input comprises a lesion length input, a lesion width input, or a lesion depth input:
Moreover, in Fig. 5 of Skwarek (reproduced below), the only support for receiving a lesion input is merely the use of “a lesion counter 136”:
The lesion counter 136 is only briefly mentioned in passing in the Skwarek disclosure but is clearly shown in Fig. 5. Applicant submits it is clear that nothing supports the lesion counter 136 of Skwarek can be used to receive a lesion length input, a lesion width input, or a lesion depth input. One skilled in the art would appreciate the lesion counter 136 of Skwarek is just that: a way to count the number of lesions. Applicant submits that the a person skilled in the art would understand that a lesion counter 136 as disclosed in Skwarek does not explain or disclose how a treatment control module receives a lesion input comprising a lesion length input, a lesion width input, or a lesion depth input (as was previously claimed in previously pending claim 42). Examiner makes a mere conclusionary statement on Page 10 of the Office Action (in reference to
(Remarks: pages 10-13)

9.    Examiner Response:
The applicant argues that none of the prior art teaches the recent amendment that states “wherein the lesion information input comprises a lesion length input a lesion width input or a lesion depth input”.  The examiner respectfully disagrees. In paragraphs [0074] – [0075] and [0078] – [0079] and Figs. 6 and 7 of the Skwarek et al. reference, it explains how the lesion is being generated and how the VED value is selected for the depth of the lesion.  In Fig. 6 of the Skwarek et al. reference, the user interface displays how the shading begins at a circle labeled zero and moves outward as the lesion grows in size from the wet electrode.  In paragraph [0074] and in Figs. 6 and 7 of the Skwarek et al., it shows how the depth of the lesion is 22 and how the lesion grows to reach that depth value.  This demonstrates that the lesion information input of lesion depth is being received, since the user inputs the value of the lesion depth.  The applicant’s argument is not persuasive. 

10.    Applicants argue:
“wherein the lesion information input comprises a Applicant submits Examiner has failed to meet the initial burden of establishing a case of prima facie obviousness for at least the reasons stated above and that all claims are in a condition for allowance. Reconsideration and (Remarks: page 13)

11.    Examiner Response:
The examiner notes that the Rubinsky et al. reference teaches treating benign prostate hyperplasia (BPH) tissue sites of a patient using electroporation.  The Skwarek et al. reference teaches having a user interface for controlling and monitoring ablation therapy progress in systems that utilize wet electrode ablation therapy techniques.  This demonstrates that the Rubinsky et al. reference and the Skwarek et al. reference are analogous art because they are from the same field endeavor of using surgical devices to analyze and monitor an object in a treatment area.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 22-23, 25-30, 33-38, 41-54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rubinsky et al. (U.S. PGPub 2006/0293713) in view of Skwarek et al. (U.S. PGPub 2008/0082145) in further view of online reference IntelliVue Patient Monitor, written by Philips.

With respect to claim 22, Rubinsky et al. discloses “A system for planning the delivery of electrical energy to a tissue” as [Rubinsky et al. (paragraph [0020] – [0021])];
“a processor coupled to a memory” as [Rubinsky et al. (paragraph [0078] – [0079])];
“a display device in communication with the processor” as [Rubinsky et al. (paragraph [0078] – [0079])];
“and a treatment control module stored in the memory and when executed by the processor the treatment control module” as [Rubinsky et al. (paragraph [0078], Fig. 1)];
While Rubinsky et al. teaches placing electrodes in an imaging path and a user interface where a user can input a desired pulsing pattern and corresponding temperature profile for the electrodes, Rubinsky et al. does not explicitly disclose “receives a lesion information input and a margin information input; wherein the lesion information input comprises a lesion length input a lesion width input or a lesion depth input; and generates an estimated treatment target area based in part on the lesion information input and the margin information input for display on the display device”
Skwarek et al. discloses “receives a lesion information input and a margin information input” as [Skwarek et al. (paragraph [0074] – [0075], Fig. 6 items 222 and 236)];
Examiner’s interpretation: The VED value is selected for the depth of the lesion.  In Fig. 6 of the Skwarek et al. reference, the user interface displays how the shading begins at a circle labeled zero and moves outward as the lesion grows in size from the wet electrode;
“and generates an estimated treatment target area based in part on the lesion information input and the margin information input for display on the display device” as [Skwarek et al. (paragraph [0074] – [0075], Fig. 6 items 222 and 236)];
Rubinsky et al. and Skwarek et al. are analogous art because they are from the same field endeavor of analyzing an object within a treatment region using surgical devices.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rubinsky et al. by incorporating receives a lesion information input and a margin information input; and generates an estimated treatment target area based in part on the lesion information input and the margin information input for display on the display device; wherein the lesion information input comprises a lesion length input a lesion width input or a lesion depth input as taught by Skwarek et al. for the purpose of controlling and monitoring therapy delivery.
The motivation for doing so would have been because Skwarek et al. teaches that by controlling ablation therapy and monitoring ablation therapy progress in systems that utilize wet electrode ablation techniques, the ability to solve problems with urination and bladder functionality can be accomplished (Skwarek et al. (paragraph [0005] – [0006]).

Philips discloses “and receives an ECG synchronization input” as [Philips (Pg. 146, Capture 12-Lead, “You can view a 12-Lead ECG on the screen, etc.”, Pg. 146, Viewing the Realtime 12-Lead ECG, 1st -4th paragraph, “To open the 12-Lead ECG, etc.”)] Examiner’s interpretation: The 12-Lead ECG can be captured, stored and sent to a connected Information Center for analysis;
Rubinsky et al., Skwarek et al. and Philips are analogous art because they are from the same field endeavor of analyzing an object within a treatment region using surgical devices.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rubinsky et al. and Skwarek et al. by incorporating and receives an ECG synchronization input as taught by Philips for the purpose of allowing a user to perform tasks that are common to all measurements such as entering data and switching a measurement on and off.
The motivation for doing so would have been because Philips teaches that by allowing a user to perform tasks that are common to all measurements such as entering data and switching a measurement on and off, the ability of a user to understand the instructions including warnings and cautions before monitoring a patient can be accomplished (Philips (Pg. 13, Introduction, 1t – 4th paragraph, “These instructions for use, etc.).

With respect to claim 23, the combination of Rubinsky et al., Skwarek et al. and Philips discloses the system of claim 22 above, and Rubinsky et al. further discloses “wherein display Examiner’s interpretation: The examiner considers the distance between the electrodes to be the treatment parameter, since the treatment parameter can be the distance between electrodes, see paragraph [0076] of the specification;

With respect to claim 25, the combination of Rubinsky et al., Skwarek et al. and Philips discloses the system of claim 23 above, and Skwarek et al. further discloses “wherein the system further comprises a user interface to be displayed on the display device and/or configured to receive the lesion information input and/or the margin information input.” as [Skwarek et al. (paragraph [0074], Figs. 6 and 7)];

With respect to claim 26, the combination of Rubinsky et al., Skwarek et al. and Philips discloses the system of claim 23 above, and Skwarek et al. further discloses “wherein the treatment control module to calculate the at least one treatment parameter in response to the lesion information input and/or the margin information input” as [Skwarek et al. (paragraph [0043])];

With respect to claim 27, the combination of Rubinsky et al., Skwarek et al. and Philips discloses the system of claim 26 above, and Rubinsky et al. further discloses “wherein the system further comprises a generator in communication with the processor; and wherein the generator comprises at least one receptacle for connection to an at least one probe” as [Rubinsky et al. (paragraph [0067], paragraph [0079], paragraph [0083])];

With respect to claim 28, the combination of Rubinsky et al., Skwarek et al. and Philips discloses the system of claim 22 above, and Skwarek et al. further discloses “wherein an estimated lesion of the estimated treatment target area is generated in part based on an image data.” as [Skwarek et al. (paragraph [0064] – [ 0065], paragraph [0075], Fig. 6)];

With respect to claim 29, the combination of Rubinsky et al., Skwarek et al. and Philips discloses the system of claim 23 above, and Skwarek et al. further discloses “wherein the at least one treatment parameter comprises any of the following: a probe polarity, a delay or time gap between pulses, a number of probes, a voltage, a pulse length, a number of pulses to be delivered, a voltage gradient, a location of at least one probe relative to the estimated treatment target area, a distance between at least two probes, or a distance between at least two electrodes” as [Skwarek et al. (paragraph [0043])];

With respect to claim 30, the combination of Rubinsky et al., Skwarek et al. and Philips discloses the system of claim 26 above, and Rubinsky et al. further discloses “wherein the at least one treatment parameter comprises any of the following: a probe polarity, a pulse length, a number of pulses to be generated, or a voltage gradient” as [Rubinsky et al. (paragraph [0080])];

With respect to claim 33, Rubinsky et al. discloses “A system for irreversible electroporation” as [Rubinsky et al. (paragraph [0062] – [0063])];
“a processor connected to a memory and a display device in communication with to the processor” as [Rubinsky et al. (paragraph [0078] – [0079])];

“and the generator adapted to deliver a test pulse between at least two electrodes” as [Rubinsky et al. (paragraph [0080])];
While Rubinsky et al. teaches placing electrodes in an imaging path and a user interface where a user can input a desired pulsing pattern and corresponding temperature profile for the electrodes, Rubinsky et al. does not explicitly disclose “the treatment control module configured to: receive a lesion dimensional input and a margin dimensional second user input; wherein the lesion information input comprises a lesion length input a lesion width input or a lesion depth input; generate based in part on the lesion dimensional input and the margin dimensional input an estimated treatment target area region in response to the first user input to be displayed on the display device”
Skwarek et al. discloses “the treatment control module configured to: receive a lesion dimensional input and a margin dimensional second user input” as [Skwarek et al. (paragraph [0074] – [0075], Fig. 6 items 222 and 236)];
“wherein the lesion information input comprises a lesion length input a lesion width input or a lesion depth input” as [Skwarek et al. (paragraph [0074] – [0075], paragraph [0078] – [0079], Figs. 6 and 7)] Examiner’s interpretation: The VED value is selected for the depth of the lesion.  In Fig. 6 of the Skwarek et al. reference, the user interface displays how the shading begins at a circle labeled zero and moves outward as the lesion grows in size from the wet electrode;

Rubinsky et al. and Skwarek et al. are analogous art because they are from the same field endeavor of analyzing an object within a treatment region using surgical devices.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rubinsky et al. by incorporating the treatment control module configured to: receive a lesion dimensional input and a margin dimensional second user input; wherein the lesion information input comprises a lesion length input a lesion width input or a lesion depth input; generate based in part on the lesion dimensional input and the margin dimensional input an estimated treatment target area region in response to the first user input to be displayed on the display device as taught by Skwarek et al. for the purpose of controlling and monitoring therapy delivery.
The motivation for doing so would have been because Skwarek et al. teaches that by controlling ablation therapy and monitoring ablation therapy progress in systems that utilize wet electrode ablation techniques, the ability to solve problems with urination and bladder functionality can be accomplished (Skwarek et al. (paragraph [0005] – [0006]).
While the combination of Rubinsky et al. and Skwarek et al. teaches receiving an input of lesion and margin information, Rubinsky et al. and Skwarek et al. do not explicitly disclose “and receive an ECG synchronization input”
Philips discloses “and receive an ECG synchronization input” as [Philips (Pg. 146, Capture 12-Lead, “You can view a 12-Lead ECG on the screen, etc.”, Pg. 146, Viewing the Realtime 12-Lead ECG, 1st -4th paragraph, “To open the 12-Lead ECG, etc.”)] Examiner’s interpretation: The 12-Lead ECG can be captured, stored and sent to a connected Information Center for analysis;
Rubinsky et al., Skwarek et al. and Philips are analogous art because they are from the same field endeavor of analyzing an object within a treatment region using surgical devices.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rubinsky et al. and Skwarek et al. by incorporating and receive an ECG synchronization input as taught by Philips for the purpose of allowing a user to perform tasks that are common to all measurements such as entering data and switching a measurement on and off.
The motivation for doing so would have been because Philips teaches that by allowing a user to perform tasks that are common to all measurements such as entering data and switching a measurement on and off, the ability of a user to understand the instructions including warnings and cautions before monitoring a patient can be accomplished (Philips (Pg. 13, Introduction, 1t – 4th paragraph, “These instructions for use, etc.).

With respect to claim 34, the combination of Rubinsky et al., Skwarek et al. and Philips discloses the system of claim 33 above, and Rubinsky et al. further discloses “wherein the generator is adapted to deliver a treatment pulse” as [Rubinsky et al. (paragraph [0080])];

With respect to claim 35, the combination of Rubinsky et al., Skwarek et al. and Philips discloses the system of claim 34 above, and Rubinsky et al. further discloses “wherein a voltage of the test pulse ranges between 200 volts - 500 volts; and a voltage of the treatment pulse ranges between 500 volts - 3000 volts” as [Rubinsky et al. (paragraph [0080])];
With respect to claim 36, the combination of Rubinsky et al., Skwarek et al. and Philips discloses the system of claim 34 above, and Skwarek et al. further discloses “wherein the treatment control module to calculates a resistance of the tissue for display on the display device” as [Skwarek et al. (paragraph [0062], paragraph [0070])];

With respect to claim 37, Rubinsky further discloses “the generator delivers an electrical pulse between the at least two electrodes.” as [Rubinsky et al. (paragraph [0080])];
The other limitations of the claim recite the same substantive limitations as claims 23 and 33 above and are rejected using the same teachings.

With respect to claim 38, the combination of Rubinsky et al., Skwarek et al. and Philips discloses the system of claim 37 above, and Rubinsky et al. further discloses “wherein the at least one treatment parameter comprises any of the following: an active probe pair, a number of probes, an actual voltage, a number of pulses delivered, a voltage gradient a distance between at least two electrodes, a progress of pulse delivery, a calculated resistance, or a current delivered” as [Rubinsky et al. (paragraph [0080])];

With respect to claim 41, the combination of Rubinsky et al., Skwarek et al. and Philips discloses the system of claim 37 above, and Rubinsky et al. further discloses “wherein the treatment control module receives a tissue type input and based in part on the tissue type input the treatment control module generates at least one treatment parameter for display on the display device” as [Rubinsky et al. (paragraph [0050], paragraph [0053])];

With respect to claim 43, the combination of Rubinsky et al., Skwarek et al. and Philips discloses the system of claim 22 above, and Skwarek et al. further discloses “wherein the treatment control module generates an estimated lesion for display in the display device.” as [Skwarek et al. (paragraph [0064])];

With respect to claim 44, the combination of Rubinsky et al., Skwarek et al. and Philips discloses the system of claim 22 above, and Skwarek et al. further discloses wherein the treatment control module generates an image of an estimated margin surrounding the estimated lesion for display in the display device.” as [Skwarek et al. (paragraph [0075], Fig. 6)];

With respect to claim 45, the combination of Rubinsky et al., Skwarek et al. and Philips discloses the system of claim 28 above, and Skwarek et al. further discloses “wherein the treatment control module generates based on the image data a lesion image for display in the display device.” as [Skwarek et al. (paragraph [0085])];

With respect to claim 46, the combination of Rubinsky et al., Skwarek et al. and Philips discloses the system of claim 23 above, and Skwarek et al. further discloses “wherein the at least one treatment parameter comprises an exposure length of an active electrode.” as [Skwarek et al. (paragraph [0064])];

With respect to claim 47, the combination of Rubinsky et al., Skwarek et al. and Philips discloses the system of claim 22 above, and Rubinsky et al. further discloses “wherein the 

With respect to claim 48, the combination of Rubinsky et al., Skwarek et al. and Philips discloses the system of claim 34 above, and Philips further discloses “wherein the treatment control module is configured to synchronize the treatment pulse with a cardiac rhythm of a patient based in part on the received ECG synchronization input.” as [Philips (Pgs. 134 -135, Understanding the ECG Display, 1st – 3rd paragraph, “Your display may be configured, etc.”])];

With respect to claim 49, the combination of Rubinsky et al., Skwarek et al. and Philips discloses the system of claim 22 above, and Skwarek et al. further discloses “wherein the treatment control module generates a graphical representation of the at least one probe for display on the display device.” as [Skwarek et al. (paragraph [0074] – [0075], Fig. 6)];

With respect to claim 50, the combination of Rubinsky et al., Skwarek et al. and Philips discloses the system of claim 34 above, and Skwarek et al. further discloses “wherein the treatment control module calculates a resistance of the tissue based on the test pulse and/or the treatment pulse.” as [Skwarek et al. (paragraph [0070])];

With respect to claim 51, the combination of Rubinsky et al., Skwarek et al. and Philips discloses the system of claim 22 above, and Skwarek et al. further discloses “wherein the estimated treatment target area comprises an estimated lesion and an estimated margin.” as [Skwarek et al. (paragraph [0074] – [0075])];
With respect to claim 52, the combination of Rubinsky et al., Skwarek et al. and Philips discloses the system of claim 33 above, and Skwarek et al. further discloses “wherein the estimated treatment target region comprises an estimated lesion and an estimated margin.” as [Skwarek et al. (paragraph [0074] – [0075])];

With respect to claim 53, the combination of Rubinsky et al., Skwarek et al. and Philips discloses the system of claim 37 above, and Skwarek et al. further discloses “wherein the estimated target area comprises an estimated lesion and an estimated margin.” as [Skwarek et al. (paragraph [0074] – [0075])];

With respect to claim 54, the combination of Rubinsky et al., Skwarek et al. and Philips discloses the system of claim 37 above, and Skwarek et al. further discloses “wherein the display device to display the at least one treatment parameter in real-time and comprises an active probe pair, a progress of pulse delivery and an applied voltage” as [Skwarek et al. (paragraph [0066] – [0067], paragraph [0072)];

With respect to claim 55, the combination of Rubinsky et al., Skwarek et al. and Philips discloses the system of claim 27 above, and Philips further discloses “an electrocardiogram device to be operatively coupled to the generator, and wherein the ECG synchronization input is generated by the electrocardiogram device” as [Philips (Pgs. 21-22, X1 Multi-Measurement Module (M3001A), 1st – 3rd paragraph, “The X1 Multi-Measurement Module (MMS), etc.”, Pgs. 22-24, X2 Multi-Measurement Module (M3002A), 1st – 4th paragraph, “The X2 Multi-Measurement Module (MMS) can simultaneously, etc.”)];
With respect to claim 56, the combination of Rubinsky et al., Skwarek et al. and Philips discloses the system of claim 22 above, and Philips further discloses “wherein the treatment control module, based in part on the received ECG synchronization input, determines if the received ECG synchronization input comprises a detectable error.” as [Philips, Pg. 81, Technical Alarm Messages (INOPs), 1st paragraph, “If an INOP interrupts, etc.”, Pg. 82, INOP Message, Indication, 6th row, Chk ECG Sync Cable, Pg. 102, Telemetry INOPs, INOP Message, Indication, 1st row, Chk ECG Settings)] Examiner’s interpretation: By these different messages occurring after an ECG synchronization input, demonstrates that an error is being detected after the ECG synchronization input, since these messages are technical alarm messages that occur when there is an error;

13.	Claim 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rubinsky et al. (U.S. PGPub 2006/0293713), Skwarek et al. (U.S. PGPub 2008/0082145), online reference IntelliVue Patient Monitor, written by Philips in view of Piskas (U.S. PGPub 2003/0074039).

With respect to claim 32, the combination of Rubinsky et al., Skwarek et al. and Philips discloses the system of claim 27 above.
While the combination of Rubinsky et al., Skwarek et al. and Philips teaches having a generator in communication with a processor, Rubinsky et al., Skwarek et al. and Philips do not explicitly disclose “wherein the system further comprises a foot pedal in operable communication with the generator.”

Rubinsky et al., Skwarek et al., Philips and Puskas are analogous art because they are from the same field endeavor of analyzing an object within a treatment region using surgical devices.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rubinsky et al., Skwarek et al. and Philips by incorporating wherein the system further comprises a foot pedal in operable communication with the generator as taught by Puskas for the purpose of controlling heart beats and escape from asystole during cardiac surgery.
The motivation for doing so would have been because Philips teaches that by providing an apparatus for an application of an electrical pulse to the vargus nerve to arrest the heart beat in preparation for diagnostic or therapeutic medical or surgical procedures, the ability to perform Controlled Intermittent Asystole (CIA) techniques with ease and precision can be accomplished (Puskas (paragraph [0007] – [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERNARD E COTHRAN/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128